          Case 3:21-cv-01482-BGS Document 6 Filed 09/01/21 PageID.19 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   VINCENT R.,                                           Case No.: 21-cv-1482-BGS
12                                        Plaintiff,
                                                           ORDER GRANTING MOTION FOR
13   v.                                                    LEAVE TO PROCEED IN FORMA
                                                           PAUPERIS
14   KILOLO KIJAKAZI, Commissioner of
     Social Security,
15                                                         [ECF No. 3]
                                        Defendant.
16
17
18
19           On August 19, 2021, Plaintiff Vincent R. filed a Complaint seeking judicial review
20   of a decision by the Commissioner of Social Security denying his application for disability
21   benefits. (ECF No. 1.) Plaintiff has not paid the civil filing fee required to commence this
22   action. Before this Court is a Motion to Proceed In Forma Pauperis (“IFP”) filed by
23   Plaintiff. (ECF No. 3.)
24           All parties instituting any civil action, suit, or proceeding in a district court of the
25   United States, except an application for a writ of habeas corpus, must pay a filing fee. 28
26   U.S.C. § 1915(a); see 28 U.S.C. § 1914(a) (requiring a party instituting a civil action to
27   pay a filing fee of $350 as well as a $50 administrative fee). An action may proceed despite
28   a plaintiff’s failure to prepay the entire fee only if he is granted leave to proceed IFP

                                                       1
                                                                                        21-cv-1482-BGS
           Case 3:21-cv-01482-BGS Document 6 Filed 09/01/21 PageID.20 Page 2 of 3



 1   pursuant to 28 U.S.C. § 1915(a), which states:
 2            [A]ny court of the United States may authorize the commencement,
              prosecution or defense of any suit, action or proceeding . . . without
 3
              prepayment of fees or security therefor, by a person who submits an affidavit
 4            that includes a statement of all assets such [person] possesses that the person
              is unable to pay such fees or give security therefor.
 5
 6            28 U.S.C. § 1915(a)(1). The determination of indigency falls within the district
 7   court’s discretion. California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991),
 8   reversed on other grounds by, 506 U.S. 194 (1993). A party need not “be absolutely
 9   destitute” to proceed IFP. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339
10   (1948). “Nonetheless, a plaintiff seeking IFP status must allege poverty ‘with some
11   particularity, definiteness, and certainty.’” Escobedo v. Applebees, 787 F.3d 1226, 1234
12   (9th Cir. 2015) (citing United States v. McQuade, 647 f.3D 938, 940 (9th Cir. 1981). “An
13   affidavit in support of an IFP application is sufficient where it alleges that the affiant cannot
14   pay the court costs and still afford the necessitates of life.” Id. “But, the same even-handed
15   care must be employed to assure that federal funds are not squandered to underwrite, at
16   public expense, either frivolous claims or the remonstrances of a suitor who is financially
17   able, in whole or in part, to pull his own oar.” Temple v. Ellerthorp, 586 F. Supp. 848, 850
18   (D. R.I.)
19            Based on the information provided (ECF 3), the Court finds that Plaintiff is unable
20   to pay the required filing fee. See, e.g., Jefferson, 277 F.2d at 725 (“One need not be
21   absolutely destitute to obtain [the] benefits of the in forma pauperis statute.”); Escobedo v.
22   Applebees, 787 F.3d 1226, 1235 (9th Cir. 2015) (noting “there is no formula set forth by
23   statute, regulation, or case law to determine when someone is poor enough to earn IFP
24   status,” but, “[w]hatever the standard, $350 is a lot of money to many millions of
25   Americans”). Accordingly, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF
26   No. 3).
27   ///
28   ///

                                                     2
                                                                                        21-cv-1482-BGS
        Case 3:21-cv-01482-BGS Document 6 Filed 09/01/21 PageID.21 Page 3 of 3



 1         In light of the Court’s ruling on the IFP motion, IT IS FURTHER ORDERED:
 2         1.     The United States Marshal shall serve a copy of the Complaint filed on August
 3   19, 2021 and an accompanying summons upon Defendant as directed by Plaintiff on U.S.
 4   Marshal Form 285. All costs of service shall be advanced by the United States.
 5         2.     Plaintiff shall serve upon Defendant, or, if appearance has been entered by
 6   counsel, upon Defendant’s counsel, a copy of every further pleading or document
 7   submitted for consideration of the Court. Plaintiff shall include with the original paper to
 8   be filed with the Clerk of Court a certificate stating the manner in which a true and correct
 9   copy of any document was served on Defendant or Defendant’s counsel and the date of
10   service. Any paper received by a District Judge or Magistrate Judge that has not been filed
11   with the Clerk or that fails to include a Certificate of Service will be disregarded.
12
13   Dated: September 1, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                      21-cv-1482-BGS
